Fourth Court of Appeals
                                     San Antonio, Texas
                                           March 17, 2020

                                        No. 04-19-00740-CV

              Eduardo SANCHEZ and Alec Transport Limited Liability Company,
                                     Appellants

                                                  v.

                                   SANTANDER BANK, N.A.,
                                         Appellees

                   From the 406th Judicial District Court, Webb County, Texas
                              Trial Court No. 2019CVH000777D4
                          Honorable Oscar J. Hale, Jr., Judge Presiding


                                           ORDER

       Appellants’ brief was due on February 20, 2020. Neither the brief nor a motion for
extension of time has been filed.

        We, therefore, ORDER appellants to file, on or before March 27, 2020, the appellants’
brief and a written response reasonably explaining (1) their failure to timely file the brief and (2)
why appellee is not significantly injured by their failure to timely file a brief. If appellants fail to
file a brief and the written response by the date ordered, we will dismiss the appeal for want of
prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary
dismissal if appellant has failed to comply with a court order).


                                                       _________________________________
                                                       Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of March, 2020.


                                                       ___________________________________
                                                       MICHAEL A. CRUZ,
                                                       Clerk of Court